Exhibit 10.(a)

 

Supplemental Income Protection Plan

 

Guaranteed Standard Issue (GSI) Supplemental Income Protection Plan Summary

 

Eligibility    Associates earning at least $106,000 annually and who are
eligible for a MIP bonus of 25% or greater. Insurable Income    Bonus Plan
Design    66 2/3% of Bonus up to the amount of the GSI LTD Plan   
UnumProvident; 66 2/3% Base Salary to $20,000; 100% Employer Paid. GSI Benefit
Maximum    $5,000 Elimination Period    180 days Benefit Period    To Age 65
Contract Type    Income II Select / Non-Cancelable Contract (without Update)
Contributory Status    Employee Paid Participation Requirement    1 Life
Discount    30% Large Case Optional Additional Benefits:           Catastrophic
Disability Benefit – 25% to $8,000

 

Contract Benefits

 

Income II Select Non-Cancelable Contract

 

Benefit Period

 

To Age 65

 

Elimination Period

 

Benefits begin after a waiting period of 180 days.

 

Income Replacement for Total Disability

 

• 1st Two Years of Disability: a monthly income benefit will be paid if you are
disabled in your own occupation, not working in another occupation and under a
physician’s care



--------------------------------------------------------------------------------

• Remainder of Your Benefit Period: a monthly income benefit will be paid if you
cannot work in any “gainful” occupation for which you are suited based on
education, training or experience and which could be expected to generate at
least 60% of your prior earnings; and under a physician’s care. If the insured
individual can return to this “gainful” occupation but does not do so, a monthly
income benefit of 50% is payable for up to the remainder of the benefit period.

 

• Monthly Catastrophic Benefit: added to your income benefit, replacing up to
100% of your prior income and paying in the event of certain very serious
disabilities that are likely to increase your living expenses (your insurance
professional can provide information on physical conditions that apply)

 

• 2 Year Mental Disorder Benefit



--------------------------------------------------------------------------------

Return-To-Work Benefits

 

• Rehabilitation Services: available to you while you are totally or partially
disabled and designed to help you return to work. Include coordination of
physical therapy, vocation testing, retraining, career counseling, placement
services, worksite modifications, etc.

 

• Residual Benefits: monthly benefits for less than total disability, based on
your proportionate loss of income, for the duration of the Benefit Period you
chose for your policy.

 

• Work Incentive Benefit: when you return to work, you will receive a short-term
incentive for up to six months equal to the difference between your prior income
and your current income, for up to 100T income replacement (subject to the
maximum benefit amount)

 

• Recovery Benefit: paid for up to 6 months after you return to work full time
in your own occupation but continue to have a loss of earnings while you rebuild
your business or customer base

 

Lifetime Benefits

 

• Lifetime Continuation: you can exchange your income protection for long-term
care insurance coverage between the ages of 60 and 70. Your base policy LTC
benefit will be $3,000 per month (or $100 per day, if state-required). Your LTC
benefit period will be six years (Not available in CT, FL & TX).

 

• Purchase Option Guarantee: you can exchange your income protection for
long-term care insurance coverage between the ages of 60 and 75. Your base
policy LTC benefit will be $3,000 per month (or $100 per day, if
state-required). Your LTC benefit period will be six years. (Only available in
TX).

 

Optional Benefits

 

Plan Specifications

 

Terms & Conditions

 

Who is eligible    This offer is extended to Associates earning at least
$106,000 annually and who are eligible for a MIP bonus of 25% or greater.     
For the period of time commencing 180 Days prior to and including the date of
application, applicants must have been able to work full-time (30 hours or more
per week) performing all the duties of their occupation without limitations due
to injury or sickness, and not have been homebound or hospitalized due to
significant injury or sickness.



--------------------------------------------------------------------------------

Basis of Issue    A standard offer means no modifications can be made to the
contract’s premium rate, elimination period, benefit period or monthly benefit
amounts to adjust for a pre-existing medical condition.      All applicants will
be asked questions for current Activities of Daily Living (ADL) losses. If any
ADL loss or applicable pre-existing condition exists on the date of the
application, no Lifetime Continuation to Long Term Care (Purchase Option
Guarantee in Texas) will be included in the policy, and no Catastrophic Benefit
will be issued.      The benefit will program around any coverage already
in-force or applied for. Total coverage to be in-force would not exceed this
plan design or our issue and participation limits. The benefit may be offset by
any in-force individual coverage that was issued on a guaranteed standard basis.
     Minimum policy size is $300.      Any additional amounts purchased beyond
this offer amount will be considered to be outside the plan design and subject
to our normal medical and financial underwriting guidelines. Financial
Requirements    We will accept a company-provided census (electronic preferred)
listing employee name, date of birth, job title and compensation as income
documentation. Insurable income will be based on current year’s target bonus.  
   Net Worth and Unearned Income considerations will be disregarded. Application
Type    A-32395 (short form)